            Case 1:19-cv-04327-VEC Document 133 Filed 12/02/20 Page 1 of 2




USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:                                                      DIRECT DIAL    929.294.2536
DATE FILED: 12/2/2020                                       DIRECT EMAIL gtenzer@kaplanhecker.com




           MEMO ENDORSED                                                  December 1, 2020


    VIA ECF

    The Honorable Valerie E. Caproni
    United States District Court
    Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, NY 10007

                          Re:    Feibleman v. The Trustees of Columbia University in the City of
                                 New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

    Dear Judge Caproni:

            We represent Defendant The Trustees of Columbia University in the City of New York
    (“Columbia”) in the above-captioned action. Pursuant to Your Honor’s Order dated June 28, 2019
    (ECF 43; see also ECF 102, 117), we write on behalf of Columbia and Plaintiff (together, the
    “Parties”) to submit this Joint Report on the Status and Progress of Discovery (“Joint Report”).

            Since the Parties last submitted a joint report to Your Honor on November 2, 2020 (ECF
    129), the Court extended the deadline for fact discovery by six weeks to February 12, 2021 (ECF
    131). The Parties are operating with the understanding that the deadline for expert discovery has
    also been extended by six weeks to April 16, 2021.

            Discovery in this case remains ongoing. On November 18, the parties exchanged privilege
    logs. And on November 30, Columbia provided Plaintiff with dates for the nine depositions
    requested by Plaintiff, as well as for Plaintiff’s deposition; the depositions are tentatively
    scheduled to take place from January 6 through the second week in February 2021. At this time,
    there are no discovery disputes or issues requiring the Court’s intervention.

            The Parties also wish to inform the Court that as of the filing of this Joint Report, the
    mediation before the Hon. Daniel Weinstein (Ret.) remains ongoing and the Parties are continuing
    their negotiations.
             Case 1:19-cv-04327-VEC Document 133 Filed 12/02/20 Page 2 of 2


                                                                                                    2


            The Parties thank the Court for its consideration of this Joint Report.

                                                          Respectfully submitted,



                                                          Gabrielle E. Tenzer

    cc: Counsel of Record




The parties are correct, the deadline to complete expert discovery is extended to April 16, 2021.

SO ORDERED.



                                Date: December 2, 2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
